Title: From Thomas Jefferson to James Monroe, 11 May 1785
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris May 11. 1785.

This will be delivered you by young Mr. Adams whom I beg leave to introduce to your acquaintance and recommend as worthy of your friendship. He possesses abilities, learning, application, and the best of dispositions. Considering his age too you will find him  more improved by travel than could have been expected. A Monsr. Doradour also goes in the packet to New York, and from thence proceeds to Virginia, and particularly to that neighborhood which is mine, and I hope will be yours, where he proposes to settle. He will at first purchase a small settlement only, to receive and lodge Madme. de Doradour and their family till they can have time to look about them, and decide on their principal acquisition. She will follow him, probably, the next year, if by that time she can complete the business of selling their property and remitting it to America. They were introduced to me, a few days ago only, by a friend of mine here, and he departing immediately for America and she returning to Auvergne, their residence, 300 miles from Paris, give me little opportunity of knowing them personally. However the commendations of them from the gentleman who is their and my friend, are sufficient to interest me in their success, and to pray of you whatever counsels and civilities his situation may require.
I have not received a line from you since that of Dec. 14. since which I have written to you by every packet. My letters have been dated Nov. 11. Dec. 10. Jan. 14. Feb. 6. Mar. 18. and Apr. 15. all of which are yet unanswered. I continue however to pester you, being thoroughly satisfied there is some substantial cause of my not hearing from you. I shall endeavor to complete a cypher to accompany this letter by young Mr. Adams.
Matters in Europe are subsiding into quiet. The Emperor and Dutch will probably make friends. Yet it does not seem as if the fevered head of that prince would long leave his neighbors in quiet. Under pretence of running a line between him and the Turks he wants to take off a large district of territory. The Bavarian exchange seems to be hushed. He found too determined an opposition to that. The establishment of a ninth electorate and election of his nephew as king of the Romans will furnish him something to be busy about. No change of disposition begins yet to shew itself in England. The probability of the impost, the concurrence of all the states in the resolutions of Apr. 1784., the measures for making Congress the head of our Confederacy in commerce as well as in war, will probably begin to make them see a possibility of our acting as a nation. The spirit which has appeared in our legislatures and newspapers lately will, I think, dispose them to lend a more favorable ear, and form a favourable groundwork for Mr. Adams to take his stand on. His going to London will at any rate produce  a decision of some sort.—We hear nothing from Spain but that they do us friendly turns with other nations.—The Marocco business distresses us extremely. Tho’ none of us are disposed to join in encouraging their depredations by laying the other hemisphere also at their feet, yet if we had the money at our command we should proceed on that tract, because it seems to have been the intention of Congress in their last resolutions as to these people which are in our hands. A Mr. Jarvis who is here gave us reason to hope Congress were sending a Mr. Lamb as Consul to treat with these states. It is the only practicable method as it is equally impossible for us to go to them, and ineligible to invite them to come to us. You will find that the M. de Castries is also of this sentiment, who seems to have taken pains to misunderstand a passage in our letter to [the Ct. de Vergennes] in order to shew a misplaced peice of pride. Almost every mediterranean power (except France) is now at war with the Barbary states. She cannot take the dishonourable part of joining them, and there seems lately to be a misunderstanding between the English and Algerines. Indeed I know not what to do, nor can I say what it would be wise in Congress to do, unless I better knew whether the good will of our citizens would concur to support a war with those Barbarians.
Since writing so far I have received the appointment of Congress to succeed Dr. Franklin here. I give them my sincere thanks for this mark of their favour. I wish I were as able to render services which would justify their choice as I am zealous to do it. I am sure I shall often do wrong, and tho it will be a good excuse for me that my intentions were good, it will be but a barren consolation to my country.
What measures have you taken for establishing yourself near Monticello? Nothing in this world will keep me long from that spot of ultimate repose for me. I keep my eye on yourself and Short for society and do not despair of Madison. I am with much sincerity Dr. Sir your affectionate friend & servt.,

Th: Jefferson

